Title: Enclosure: Arthur St. Clair to Henry Knox, 6 November 1790
From: St. Clair, Arthur
To: Knox, Henry



Sir
Fort Washington [Northwest Territory] Novr 6th 1790.

On the 29th of last month I had the honor to inform you generally of the success that attended General Harmar. I could not then give you the particulars as the General’s letters had not reached me (the officer however who had them in charge got in a few days afterwards) it is not now necessary because he writes himself—One thing however is certain that the Savages have got a most terrible stroke, ⟨of⟩ which nothing can be a greater proof than that they have not attempted to harrass the army on its return—They arrived at this place on the 3rd instant in good health and spirits. There is not yet any account from Major Hamtramck—I trust he also has been successful, but this I think is certain, that no great misfortune can have happened to him, for in that case we should certainly have heard of it.
Mr Denny, the gentleman who takes General Harmar’s dispatches, I beg leave to mention to you in a particular manner, and if you will be pleased to do so to the President in his favor, you may be assured he will not disappoint any expectations that may be formed. He has every quality that I could wish a young man to possess that meant to make the army his profession—There are however some traits in his character as a man that are not generally known, that would endear him—Out of the little pittance he receives he has maintained two aged parents for a long time.
